Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 20, 2017

                                      No. 04-17-00406-CR

                                   Bruce Ray BLACKWELL,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                     Trial Court No. 5842
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was due July 10, 2017, but it was not filed. On July
14, 2017, this court notified the court reporter the record was late. The court reporter responded
to our notice by stating that the record was not filed because (1) appellant has not made a written
request for a reporter’s record and (2) appellant has not paid or made arrangements to pay the
reporter’s fee to prepare the record and is not entitled to the record without paying the fee. See
TEX. R. APP. P. 34.6(b), 35.3(b).

        We order appellant to provide written proof to this court on or before July 31, 2017 that
(1) he has requested a reporter’s record and (2) either (a) the reporter’s fee has been paid or
arrangements satisfactory to the reporter have been made to pay the reporter’s fee or (b)
appellant is entitled to the record without prepayment of the reporter’s fee. See TEX. R. APP. P.
20.2; 34.6(b)(1); 35.3(b). If appellant fails to respond within the time provided, the court will
only consider those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.



                                              ___________________________________
                                              Luz Estrada
                                              Chief Deputy Clerk